The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO  65101
Dear Secretary Cook:
You have submitted to us a summary statement prepared pursuant to Section 116.334, RSMo Supp.  The summary statement which you have submitted is as follows:
  Shall the Missouri Constitution permit any nonprofit, federally tax-exempt, religious, charitable, fraternal, veteran or service organization, which has existed for at least ten years and has had at least fifty members during that period, to operate a limited number of video machines, where "video machine" means a coin operated gambling device that, depending upon elements of chance, may eject something of value; and further permit the Missouri Lottery Commission to establish standards and conditions to regulate and supervise operation of video machines?
See our Opinion Letter No. 152-99 (attached), approving the form of the related petition.
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement.  Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Sincerely,
JEREMIAH W. (JAY) NIXON